AT THE COMPANY:AT FINANCIAL RELATIONS BOARD: John K. Schmidt Leslie Loyet Chief Operating OfficerGeneral Inquiries Chief Financial Officer(312) 640-6672 (563) 589-1994lloyet@frbir.com jschmidt@htlf.com FOR IMMEDIATE RELEASE MONDAY, JULY 30, 2007 HEARTLAND FINANCIAL USA, INC. REPORTS SECOND QUARTER 2007 EARNINGS Highlights § Net interest margin exceeded 4.00 percent § Average earning assets increased 12 percent over second quarter 2006 § Total loans increased $220.9 million or 11 percent compared to one year ago § Recorded net charge-offs of $2.9 million § Completed the sale of Rocky Mountain Bank’s Broadus branch § Opened branch offices in New Mexico and Colorado Quarters Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income (in millions) $ 6.2 $ 6.2 $ 12.0 $ 10.7 Income from continuing operations (in millions) 4.6 6.0 10.3 10.2 Diluted earnings per share 0.37 0.37 0.72 0.64 Diluted earnings per share from continuing operations 0.28 0.36 0.62 0.61 Return on average assets 0.79 % 0.87 % 0.77 % 0.76 % Return on average equity 11.72 13.10 11.45 11.34 Net interest margin 4.02 4.27 4.03 4.24 “Heartland’s second quarter performance indicated both positive trends and some challenges.Maintaining our margin at 4.02 percent is very gratifying, as was steady growth in noninterest income and leveling off of noninterest expense growth.Our current focus is to work toward bringing nonperforming loans back to Heartland’s historical norm.”Lynn B. Fuller, chairman, president and chief executive officer, Heartland Financial USA, Inc. Dubuque, Iowa, July 30, 2007—Heartland Financial USA, Inc. (NASDAQ: HTLF) today reported stable earnings for the second quarter of 2007. Net income of $6.2 million, or $0.37 per diluted share, for the quarter ended June 30, 2007, was consistent with net income of $6.2 million, or $0.37 per diluted share, earned during the second quarter of 2006.Return on average equity was 11.72 percent and return on average assets was 0.79 percent for the second quarter of 2007, compared to 13.10 percent and 0.87 percent, respectively, for the same quarter in 2006. Lynn B. Fuller, Heartland’s chairman, president and chief executive officer stated, “Heartland’s second quarter performance indicated both positive trends and some challenges.Maintaining our margin at 4.02 percent is very gratifying, as was steady growth in noninterest income and leveling off of noninterest expense growth.Our current focus is to work toward bringing nonperforming loans back to Heartland’s historical norm.” Net income recorded for the first six months of 2007 was $12.0 million, or $0.72 per diluted share, an increase of $1.3 million or 12 percent over net income of $10.7 million, or $0.64 per diluted share, recorded during the first six months of 2006. Return on average equity was 11.45 percent and return on average assets was 0.77 percent for the first six months of 2007, compared to 11.34 percent and 0.76 percent, respectively, for the same period in 2006. During the first quarter of 2006, a pre-tax judgment of $2.4 million against Heartland and Wisconsin Community Bank was recorded as noninterest expense, while a $286,000 award under a counterclaim was recorded as a loan loss recovery. The net after-tax effect to net income for this one-time event was $1.3 million. Exclusive of this expense, Heartland’s net income for the first six months of 2006 was $12.0 million, or $0.72 per diluted share. Because of the non-recurring nature of this expense, management believes that this pro-forma presentation can help investors understand Heartland’s financial performance for the first six months of 2006. The sale of Rocky Mountain Bank’s branch banking office in Broadus, Montana was completed on June 22, 2007.Included in the sale were $20.9 million of loans and $30.2 million of deposits. The results of operations of the branch have been reflected on the income statement as discontinued operations for both the current and prior periods reported. Also included on the income statement as discontinued operations for the prior periods are the results of operations of ULTEA, Inc., Heartland’s fleet leasing subsidiary, which was sold to ALD Automotive on December 22, 2006. During the second quarter of 2007, income from discontinued operations included a $2.4 million pre-tax gain recorded as a result of the sale of the Broadus branch. Income from continuing operations was $4.6 million, or $0.28 per diluted share, during the second quarter of 2007 compared to $6.0 million, or $0.36 per diluted share, during the second quarter of 2006. The decrease in earnings from continuing operations primarily resulted from a higher provision for loan losses, which was $4.3 million during the second quarter of 2007 compared to $1.5 million during the second quarter of 2006. This increase was due, in large part, to a charge-off of $1.6 million on one credit at Galena State Bank. For the six months ended June 30, 2007, income from continuing operations was $10.3 million, or $0.62 per diluted share, compared to $10.2 million, or $0.61 per diluted share, during the same period in 2006. The provision for loan losses for the six-month comparative period was $6.2 million during 2007 compared to $2.7 million during 2006. In addition to the significant charge-off during the second quarter of 2007, the provision for loan losses increased during 2007 as a result of loan growth, an increase in nonperforming loans and the impact historical losses have on the calculation of the adequacy of Heartland’s allowance for loan and lease losses. Fuller commented, “From an income statement perspective, the gain on sale of the Broadus branch was largely offset by the additional loan loss provision expense taken during the second quarter.Historically, our quarterly provision expense has been closer to $1.5 million rather than the $4.3 million provision taken this past quarter.” Net Interest Margin Remains Strong; Net Interest Income Grows Net interest margin, expressed as a percentage of average earning assets, was 4.02 percent during the second quarter of 2007 compared to 4.27 percent for the second quarter of 2006 and 4.04 percent for the first quarter of 2007.Heartland’s continued expansion into the Western states of New Mexico, Montana, Arizona and Colorado, where net interest margins tend to be higher than those earned in Heartland’s Midwestern states, has been a contributing factor to the maintenance of the net interest margin above 4.00 percent. The percentage of Heartland’s assets in the West has grown from 40 percent at June 30, 2006, to 43 percent at June 30, 2007. Net interest income on a tax-equivalent basis totaled $28.6 million during the second quarter of 2007, an increase of $1.5 million or 6 percent from the $27.1 million recorded during the second quarter of 2006.For the six-month period during 2007, net interest income on a tax-equivalent basis was $56.4 million, an increase of $3.5 million or 7 percent from the $52.9 million recorded during the first six months of 2006. Contributing to these increases was the $308.9 million or 12 percent growth in average earning assets during the comparable quarterly periods and the $311.4 million or 12 percent growth in average earning assets during the first six months of 2007 compared to 2006. Fuller added, “While we have seen a slight contraction, overall our margin remains solid and just above the 4.00 percent level.This resulted from the pricing discipline being used at all of our subsidiary banks, which are focusing less on price and more on the unique value we bring to business and retail clients.” On a tax-equivalent basis, interest income in the second quarter of 2007 totaled $55.4 million compared to $47.2 million in the second quarter of 2006, an increase of $8.2 million or 17 percent. For the first six months of 2007, interest income on a tax-equivalent basis increased $17.8 million or 20 percent over the same period in 2006. More than half of the loans in Heartland’s commercial and agricultural loan portfolios are floating rate loans, thus changes in the national prime rate impact interest income more quickly than if there were more fixed rate loans. Interest expense for the second quarter of 2007 was $26.8 million compared to $20.1 million in the second quarter of 2006, an increase of $6.7 million or 33 percent. On a six-month comparative basis, interest expense increased $14.2 million or 37 percent. Approximately 75 percent of Heartland’s certificate of deposit accounts will mature within the next twelve months at a weighted average rate of 4.84 percent. Noninterest Income Rises Faster than Noninterest Expense Despite Investments in New Facilities Noninterest income increased by $1.0 million or 14 percent during the second quarter of 2007 compared to the same quarter in 2006. The categories experiencing the largest increases were service charges and fees, trust fees, brokerage and insurance commissions and gains on sale of loans. For the first six months of 2007, noninterest income increased $1.7 million or 12 percent over the same period in 2006, primarily from trust fees, brokerage and insurance commissions and gains on sale of loans. For the second quarter of 2007, noninterest expense increased $1.9 million or 8 percent in comparison with the same period in 2006. The largest component of noninterest expense, salaries and employee benefits, increased $1.5 million or 12 percent during the second quarter of 2007 in comparison to the second quarter of 2006. This growth in salaries and employee benefits expense was primarily due to additional staffing at Heartland’s operations center to provide support services to the growing number of bank subsidiaries, the formation and expansion of Summit Bank & Trust and the addition of offices at New Mexico Bank &
